Citation Nr: 0309708	
Decision Date: 05/22/03    Archive Date: 05/27/03

DOCKET NO.  00-02 835	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to service connection for arthritis of both 
shoulders.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Siegel, Counsel



INTRODUCTION

The veteran served on active duty from January 1976 to 
January 1979.

This case first came before the Board of Veterans' Appeals 
(Board) from a rating decision rendered in April 1999 by the 
North Little Rock, Arkansas, Regional Office (RO) of the 
Department of Veterans Affairs (VA), in which it was 
determined, in pertinent part, that service connection for 
arthritis of both shoulders was not warranted.  In April 
2001, the Board remanded this issue, in order to obtain 
additional evidence and to address due process concerns.  The 
case was thereafter returned to the Board which, in August 
2002, sought further development of the evidence by means of 
a memorandum.  The case is again before the Board for 
consideration.


REMAND

As noted above, the Board, in August 2002, undertook 
additional development of the veteran's claim in the form of 
examination of the veteran by VA.  Reports of VA examinations 
conducted in February 2003 and April 2003 were thereafter 
associated with the veteran's claims folder.  Inasmuch as 
this evidence has not been considered by the RO, and no 
waiver of such consideration is of record, the case must be 
returned to the RO for readjudication.  See Disabled American 
Veterans v. Sec'y of Veterans Affairs, Nos. 02-7304, -7305, -
7316, 2003 U.S. App. LEXIS 8275 (Fed. Cir. May 1, 2003).

In addition, the Board is of the opinion that further 
development of the record would be helpful.  The opinions 
expressed by the VA examiners on the examination reports of 
February 2003 and April 2003 are couched in tentative terms, 
with reliance on various "assumptions," and do not 
definitively resolve the question of whether, based on review 
of the medical evidence, it is at least as likely as not that 
the veteran's bilateral shoulder disability increased in 
severity during his period of 


service beyond the natural progression of that disability.  
The Board is accordingly requesting that the RO obtain 
further review of the medical evidence by those examiners, or 
by an appropriate specialist, in order to clarify the medical 
question that pertains to the issue on appeal.

In view of the foregoing, this case is REMANDED for the 
following:

1.  The RO should forward the veteran's 
claims folder to Dr. Charisse Sparks (who 
examined the veteran in February 2003) 
and Dr. Karen Seale (who examined the 
veteran in April 2003), both of whom are 
located at the Little Rock VA Medical 
Center, and/or to an appropriate 
specialist, for opinions as to whether it 
is as likely as not that the veteran's 
arthritis of both shoulders was 
aggravated during his period of service 
beyond the natural progression of any 
such disorder, based on a review of the 
evidence and supported by specific 
reference to medical information 
contained in the veteran's claims folder.

2.  Following completion of those reviews 
and association of those medical opinions 
with the veteran's claims file, the RO 
should review all evidence associated 
with the claims file subsequent to March 
2002, when the most recent Supplemental 
Statement of the Case (SSOC) was issued, 
and determine whether service connection 
for arthritis of both shoulders can now 
be granted.  If the decision remains 
adverse to the veteran, he and his 
representative should be furnished with 
an SSOC, and with the appropriate period 
of time within which to respond thereto.  
The case should then be returned to the 
Board for further review, as warranted.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

The veteran need take no action unless he is so informed.  
The purposes of this REMAND are to obtain additional evidence 
and to address due process concerns.  No inference as to the 
ultimate disposition of this claim should be made.



	                  
_________________________________________________
	C. P. RUSSELL
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




